Case: 17-10412      Document: 00514474614        Page: 1     Date Filed: 05/16/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                   No. 17-10412
                                                                                 Fifth Circuit

                                                                               FILED
                                 Summary Calendar                          May 16, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

ADALBERTO PRIETO-GARCIA,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:16-CR-372-2




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      The attorney appointed to represent Adalberto Prieto-Garcia has moved



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-10412    Document: 00514474614      Page: 2   Date Filed: 05/16/2018


                                 No. 17-10412

for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Prieto-Garcia has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record.

      We question whether counsel’s certification that the government will
enforce the appellate waiver is sufficiently specific to the waiver in this case.
See United States v. Davis, 530 F.3d 318, 320 (5th Cir. 2008). But we need not
reach that issue, because it is not jurisdictional and because counsel examines
all potential appellate claims, even those covered by the waiver, in the brief.
See United States v. Story, 439 F.3d 226, 230−31 (5th Cir. 2006).

      We concur with counsel’s assessment that the appeal presents no non-
frivolous issue for appellate review. Accordingly, the motion to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2